
	

113 HR 5122 IH: Railroad Hours of Service Employees Technical Corrections Act
U.S. House of Representatives
2014-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5122
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2014
			Mr. Bishop of New York introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 to clarify the eligibility requirements with
			 respect to railroad Hours of Service employees.
	
	
		1.Short titleThis Act may be cited as the Railroad Hours of Service Employees Technical Corrections Act.
		2.Leave requirement for railroad hours of service employees
			(a)Inclusion of railroad hours of service employeesSection 101(2) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)) is amended by adding
			 at the end the following:
				
					(E)Railroad hours of service employees
						(i)DeterminationFor purposes of determining whether a railroad employee who is subject to the hours of service laws
			 under chapter 211 of title 49, United States Code, meets the hours of
			 service requirement specified in subparagraph (A)(ii), the employee will
			 be considered to meet the requirement if—
							(I)the employee has worked or been paid for not less than 60 percent of the applicable total
			 guarantee, or the equivalent, for the previous 12-month period, for or by
			 the employer with respect to whom leave is requested under section 102;
			 and
							(II)the employee has worked or been paid for not less than 504 hours (not counting personal commute
			 time or time spent on vacation leave or medical or sick leave) during the
			 previous 12-month period, for or by that employer.
							(ii)FileEach employer of an employee described in clause (i) shall maintain on file with the Secretary (in
			 accordance with such regulations as the Secretary may prescribe)
			 information specifying the applicable guarantee with respect to each
			 category of employee to which such guarantee applies.
						(iii)DefinitionIn this subparagraph, the term applicable guarantee means—
							(I)for an employee described in clause (i) other than an employee on reserve status, the minimum
			 number of hours for which an employer has agreed to schedule such employee
			 for any given period; and
							(II)for an employee described in clause (i) who is on reserve status, the number of hours for which an
			 employer has agreed to pay such employee on reserve status for any given
			 period,as established in the applicable collective bargaining agreement or, if none exists, in the
			 employer’s policies..
			(b)Calculation of leave for railroad hours of service employeesSection 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) is amended by adding
			 at the end the following:
				
					(5)Calculation of leave for railroad hours of service employeesThe Secretary may provide, by regulation, a method for calculating the leave described in paragraph
			 (1) with respect to employees described in section 101(2)(E)..
			
